 



TERMINATION AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is dated as of August 10, 2012, by and between
Redpoint Bio Corporation, a Delaware corporation (“Redpoint”), and Celator
Pharmaceuticals, Inc., a Delaware corporation (“Celator”).

 

Recitals:

 

As of June 14, 2012, Redpoint and Celator entered into an Exchange Transaction
Agreement (the “Exchange Agreement”), pursuant to which Redpoint would acquire
Celator pursuant to an exchange of outstanding securities of Celator for shares
of Redpoint Preferred Stock, as described more fully in the Exchange Agreement.
The parties have agreed to terminate the Exchange Agreement effective as of the
date hereof. Capitalized terms used but not defined in this Agreement shall have
the respective meanings given to them in the Exchange Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth in this
Agreement, and intending to be legally bound hereby, the parties agree as
follows:

 

1.            Termination of the Exchange Agreement.

 

(a)                Pursuant to Section 8.1(a) of the Exchange Agreement, the
parties agree that the Exchange Agreement is hereby terminated; and, from and
after the date hereof, the Exchange Agreement shall be of no further force or
effect, and neither of the parties shall thereafter have any rights or
obligations thereunder, except as set forth in this Section 1.

 

(b)               In consideration of the termination of the Exchange Agreement
pursuant to Section 1(a) of this Agreement, Celator shall pay to Redpoint, upon
execution of this Agreement by both parties, and no later than one business day
following the date hereof, the sum of $12,500.

 

(c)                Notwithstanding the termination of the Exchange Agreement and
notwithstanding anything to the contrary contained in Section 8.2 thereof, each
of the parties agrees that Section 5.3, Section 5.5, Section 9.1, Section 9.3,
Section 9.4 and Section 9.6 through Section 9.17 of the Exchange Agreement shall
survive the termination of the Exchange Agreement in accordance with their
respective terms.

 

2.            Mutual Release.

 

(a)                Except as set forth in Section 1 of this Agreement, Redpoint
does forever remise, release, acquit and discharge Celator, each of Celator’s
past, present and future stockholders, directors, officers, affiliates,
employees, agents, successors and assigns and each past, present and future
investor, director, officer, employee, stockholder, agent, affiliate,
predecessor, successor, assign, heir, executor and administrator of such persons
(all of whom are collectively referred to herein as the “Celator Released
Parties”), of and from any and all manner of actions, causes of action, claims,
suits, demands, debts, liabilities, liens, indemnities, obligations, sums of
money, accounts, bonds, covenants, compensation, contracts, agreements,
judgments, controversies, promises, trespasses, damages, costs, losses, fees and
expenses of any kind or nature whatsoever, whether legal, equitable or
statutory, liquidated or unliquidated, fixed or contingent, known or unknown,
suspected or unsuspected, arising out of or relating to the Exchange Agreement,
the transactions contemplated thereby and the relationship of the parties
thereunder, which Redpoint ever had, now has, or which it hereafter can, shall
or may have, against any of the Celator Released Parties by reason of anything
done, omitted or suffered to be done or omitted by any person or entity or by
reason of any matter, cause, thing or event whatsoever, from the beginning of
time through the date hereof.

 



 

 

 

(b)               Except as set forth in Section 1 of this Agreement, Celator
does forever remise, release, acquit and discharge Redpoint, each of its past,
present and future stockholders, directors, officers, affiliates, employees,
agents, successors and assigns and each past, present and future investor,
director, officer, employee, stockholder, servant, agent, affiliate,
predecessor, successor, assign, heir, executor and administrator of each of such
persons (all of whom are collectively referred to herein as the “Redpoint
Released Parties”), of and from any and all manner of actions, causes of action,
claims, suits, demands, debts, liabilities, liens, indemnities, obligations,
sums of money, accounts, bonds, covenants, compensation, contracts, agreements,
judgments, controversies, promises, trespasses, damages, costs, losses, fees and
expenses of any kind or nature whatsoever, whether legal, equitable or
statutory, liquidated or unliquidated, fixed or contingent, known or unknown,
suspected or unsuspected, arising out of or relating to the Exchange Agreement,
the transactions contemplated thereby and the relationship of the parties
thereunder, which Celator ever had, now has or by which it hereafter can, shall
or may have against any of the Redpoint Released Parties by reason of anything
done, omitted or suffered to be done or omitted by any person or entity or by
reason of any matter, cause, thing or event whatsoever, from the beginning of
time through the date hereof.

 

Representations and Warranties.

 

Each party represents and warrants as follows: (a) such party has all requisite
power and authority to enter into this Agreement; (b) the individual signing
this Agreement on such party’s behalf has full authority to do so; and (c) no
consent of any person and no approval or authorization of, or declaration or
filing with, any governmental or regulatory authority is required for the valid
authorization, execution and delivery by such party of this Agreement or the
performance by such party of its obligations under this Agreement, except those
that have been obtained.

 

4.            Miscellaneous.

 

(a)                This Agreement shall be governed and construed in accordance
with the internal laws of the State of Delaware.

 

(b)               This Agreement and all the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, transferees and assigns.

 

(c)                In the event any action or proceeding is brought to enforce
any of the terms or conditions of this Agreement, the party in whose favor
judgment shall be entered shall be entitled to recover from the other party
against whom the judgment is rendered all costs and attorneys’ fees incurred in
connection with the enforcement action.

 



2

 

 

(d)               This Agreement contains the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior arrangements
and understandings, whether oral or written, with respect to the matters
addressed herein provided.

 

(e)                This Agreement may be executed in separate counterparts, each
of which shall be an original and all of which, taken together, shall constitute
one and the same agreement. This Agreement may, upon execution by a party, be
transmitted by facsimile or other electronic transmission with the same effect
as if such party had delivered an executed original counterpart of this
Agreement.

 

 

(Signature page follows.)

 

 



3

 

 

 

IN WITNESS WHEREOF, the parties have duly caused this Agreement to be executed
by their duly authorized officers and as of the day and year first above
written.

 

 

REDPOINT BIO CORPORATION

 

By: /s/ Scott Horvitz                                       
       Scott Horvitz, Chief Executive Officer and
       Chief Financial Officer

 

 

 

CELATOR PHARMACEUTICALS, INC.

 

 

By: /s/ Scott Jackson                                    
       Scott Jackson, Chief Executive Officer

 

 



4

 